United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1655
Issued: July 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2013 appellant, through his attorney, filed a timely appeal from a March 14,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on July 19, 2012.
On appeal, appellant’s counsel contends that appellant’s podiatrist submitted sufficient
medical reports to establish the claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 11, 2012 appellant, then a 29-year-old letter carrier, filed a traumatic injury
claim alleging that on July 19, 2012 he felt a sharp pain in his right ankle while delivering mail
on Grandview Avenue. He claimed that he tore tendons in his right foot and ankle and sustained
a fracture. In an August 9, 2012 prescription note, Dr. Jack M. Bondi, an attending podiatrist,
diagnosed right ankle torn tendons and fracture.
In a letter dated August 30, 2012, OWCP requested additional factual and medical
evidence in support of appellant’s traumatic injury claim. Appellant provided a statement on
September 13, 2012 that described a May 14, 2012 employment injury when he fell on his right
ankle.2 He sustained a fracture of his right ankle and was in a cast until June 12, 2012 and then a
walking boot for an additional three weeks. Appellant returned to work on July 11, 2012. He
stated that, while delivering mail, he felt a sharp pain and a tear-like sensation in his right ankle.
Appellant initially filed a recurrence of disability under the May 14, 2012l traumatic injury
claim. He related that additional medical tests demonstrated two new fractures, two torn tendons
and other injuries to his right ankle that were not previously diagnosed.
By decision dated October 3, 2012, OWCP denied appellant’s claim. If found that he
failed to submit sufficient medical evidence to establish that his right ankle condition was related
to the July 19, 2012 employment incident.
On October 10, 2012 counsel requested an oral hearing before an OWCP hearing
representative. In a June 12, 2012 treatment report, Dr. Bondi described appellant’s injury of
twisting his ankle on May 14, 2012 and sustaining an avulsion fracture of the medial malleolus.
He listed findings on examination and placed appellant in a CAM walker. On July 12, 2012
Dr. Bondi noted that there was no change in appellant’s condition. He diagnosed a grade 2 ankle
strain and fracture. The July 26, 2012 treatment note reflected that appellant sustained an
avulsion fracture of the right ankle and reported pain and swelling with instability. Dr. Bondi
noted that appellant’s medical history had not changed since the prior visit. Appellant underwent
a right ankle magnetic resonance imaging (MRI) scan on August 8, 2012 read by Dr. John A.
Curtis, a radiologist, who compared the test with a May 16, 2012 x-ray of the right ankle which
showed an avulsion fracture of the medial malleolus and irregularity of the navicular bone. The
MRI scan demonstrated a small nonfused avulsion fracture of the medial malleolus and a
nondisplaced fracture of the middle cuneiform and dorsal aspect of the navicular bone. It also
demonstrated a partial tear of the anterior talofibular ligament, calcaneofibular ligament and a
tarsal sinus ligament tear.
In a September 11, 2012 report, Dr. Bondi stated that he first evaluated appellant on
May 18, 2012 following a May 14, 2012 employment injury that resulted in a medial malleolar
fracture of his right ankle. He released appellant to return to work on July 11, 2012 and, on
July 19, 2012, appellant experienced severe pain in his right ankle with a tearing sensation while
on his postal route. Dr. Bondi reviewed the MRI scan which revealed tears of both the anterior
2

Appellant has a prior claim under file number xxxxxx208 for an ankle injury sustained on May 14, 2012. On
July 30, 2012 he filed a recurrence of disability under this claim number alleging that on July 19, 2012 he felt a tear
and sharp pain in his right ankle while walking to deliver mail.

2

talofibular and calcaneofibular ligaments. He stated, “It is with a reasonable degree of medical
certainty that the aforementioned injuries to the right ankle directly resulted from injuries
sustained at work. Further the second injury sustained on July 19, 2012 further aggravated
[appellant’s] preexisting condition and lead to his current state of incapacity.” On December 5,
2012 Dr. Bondi diagnosed a fracture to the right ankle on July 19, 2012.
Appellant testified at the February 5, 2012 oral hearing. He described his position as
requiring extensive walking with a mailbag averaging 20 pounds. Appellant addressed the
May 14, 2012 employment injury to his right ankle, noting that it occurred while delivering mail.
He sought treatment at a local emergency room and was initially diagnosed with an ankle strain,
but his attending physician obtained x-rays which demonstrated a fracture. Appellant reported
continued ankle pain to Dr. Bondi who requested an MRI scan and recommended that appellant
return to work with an ankle brace. On July 19, 2012 while performing his regular duties
walking on a lawn, appellant experienced a sharp tearing pain in his right ankle. He completed a
recurrence of disability claim form as recommended by his supervisor. Thereafter, appellant
filed a traumatic injury claim as OWCP assigned him a new claim number. He returned to work
in an ankle boot awaiting the MRI scan. Based on the study, Dr. Bondi diagnosed new fractures
in appellant’s right foot. Appellant underwent right foot and ankle surgery utilizing his private
insurance on October 26, 2012. He returned to full-duty work on January 9, 2013.
By decision dated March 14, 2013, OWCP’s hearing representative affirmed the
October 3, 2012 decision. She found that the evidence did not support a specific employment
incident on July 19, 2012; rather, appellant had ongoing symptoms from this May 14, 2012
injury.
LEGAL PRECEDENT
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”3 In order to
determine whether an employee sustained an injury in the performance of duty, OWCP begins
with an analysis of whether fact of injury has been established. Generally, fact of injury consists
of two components which must be considered in conjunction with one another. The first
component is whether the employee experienced the employment incident which is alleged to
have occurred.4 The second component is whether the employment incident caused a personal
injury and generally can be established only by medical evidence.
A claimant for compensation has the burden of establishing the occurrence of an injury at
the time, place and in the manner alleged, by a preponderance of the reliable, probative and
substantial evidence. An injury does not have to be confirmed by eyewitnesses in order to
establish the fact that an employee sustained an injury in the performance of duty, but the
employee’s statements must be consistent with the surrounding facts and circumstances and his
3

20 C.F.R. § 10.5(ee).

4

Elaine Pendleton, 40 ECAB 1143 (1989).

3

or her subsequent course of action. An employee has not met his or her burden of proof in
establishing the occurrence of an injury when there are such inconsistencies in the evidence as to
cast serious doubt upon the validity of the claim. Such circumstances as late notification of
injury, lack of confirmation of injury, continuing to work without apparent difficulty following
the alleged injury and failure to obtain medical treatment may, if otherwise unexplained, cast
sufficient doubt on an employee’s statements in determining whether a prima facie case has been
established. However, an employee’s statement alleging that an injury occurred at a given time
and in a given manner is of great probative value and will stand unless refuted by strong or
persuasive evidence.5
The employee must also submit evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.6 To be probative,
medical rationale should include a physician’s detailed opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
activity. The opinion of the physician must be based on a complete factual and medical
background of the claim, must be one of reasonable medical certainty, and must be supported by
medical reasoning explaining the nature of the relationship between the diagnosed condition and
specific employment activity or factors identified by the claimant.7
ANALYSIS
The record reflects that appellant sustained a right ankle fracture on May 14, 2012,
accepted by OWCP under another claim number. He returned to work on July 11, 2012.
Thereafter, appellant claimed further injury to his right ankle on July 19, 2012 while on his
postal route delivering mail.
The Board finds that the evidence of record supports the employment incident of
July 19, 2012. Appellant noted that he initially filed a recurrence of disability under the May 14,
2012 injury but was advised to file a claim for a new traumatic injury on July 19, 2012 which
was given a different claim number. Further, the record supports that he was on his postal route
at Grandview Avenue delivering mail when he experienced sharp pain in his right ankle. On his
notice of recurrence, appellant stated that he was walking on flat ground. During his testimony
at the oral hearing, he reported walking on grass. In his September 2012 report, Dr. Bondi listed
a history that appellant was walking on a sidewalk. The Board finds that an accurate history of
injury is reflected in the record and the minor variations in appellant’s footing does not cast
doubt on the validity of his claim. Appellant did not provide late notification of injury or lack of
confirmation of injury, he did not continue to work without apparent difficulty following the
alleged injury and he obtained medical treatment. The Board finds that he has established an
incident in the performance of duty on July 19, 2012.

5

D.B., 58 ECAB 464, 466-67 (2007).

6

J.Z., 58 ECAB 529 (2007).

7

A.D., 58 ECAB 149 (2006).

4

The Board further finds that appellant has submitted sufficient medical evidence to
require additional development of his claim.
As noted, appellant sustained an avulsion fracture of his right ankle on May 14, 2012
which was treated by Dr. Bondi. He underwent a right ankle MRI scan on August 8, 2012 which
demonstrated a small nonfused avulsion fracture of the medial malleolus and a nondisplaced
fracture of the middle cuneiform and dorsal aspect of the navicular bone. The study also
demonstrated a partial tear of the anterior talofibular ligament, calcaneofibular ligament, and a
tarsal sinus ligament tear. On September 11, 2012 Dr. Bondi described both the May 14 and
July 19, 2012 employment incidents. He related that the initial injury resulted in a medial
malleolar fracture of the right ankle. Dr. Bondi reviewed the MRI scan and stated that it
revealed additional tears of the anterior talofibular and calcaneofibular ligaments as well as
additional fractures, when compared to the May 2012 x-rays. He stated to a reasonable degree of
medical certainty that the injuries to appellant’s right ankle resulted from the injuries sustained at
work. Further the second injury of July 19, 2012 aggravated his preexisting right ankle
condition.
The reports of Dr. Bondi contain an accurate history of the May 14 and July 19, 2012
incidents at work, a firm medical diagnosis and an opinion that appellant’s right ankle condition
was exacerbated by the July 19, 2012 employment incident. While the reports are not sufficient
to meet appellant’s burden of proof, they are sufficient to require further development of the
medical evidence.8
On remand, OWCP should combine the case records and further develop the medical
evidence as to whether the July 19, 2012 employment incident caused or contributed to
additional injury to appellant’s right ankle that necessitated surgery. After this and such other
development as OWCP deems necessary, it should issue a de novo decision.
CONCLUSION
The Board finds that the July 19, 2012 employment incident occurred as alleged. The
Board further finds that the case is not in posture for a decision as development of the medical
evidence is required.

8

John J. Carlone, 41 ECAB 354, 358-60 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the March 14, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further development
consistent with this decision of the Board.
Issued: July 9, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

